DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "receiving a registration of the asset comprises".  This limitation is unclear and seems to be missing an ending of what it comprises.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 23-25, 29-31, 34, and 35, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobolski et al., USPN 2015/0242198.
With regard to claims 1, 25, and 31, Tobolski discloses a system for managing a software update (0004) for a client device coupled to a network (vehicle or vehicle module, 0004), the system including a server device coupled to the network (cloud server, 0004), the server device configured to receive an asset request (software update request, 0027), the asset request including a cryptographic (messages sent from the vehicle module 202 to the cloud server 204 may be signed, encrypted, and encoded by the vehicle module 202, 0031) identifier (Interrogation log included in update request, 0030, 0031) of the client device (including vehicle VIN or module serial number, 0029) and originating from the client device (The vehicle module 202 may be further configured to include the interrogator log 214 in a message 230 to be sent to the cloud server 204, 0031), in response to receipt of the asset request, verify the client device based, at least in part, on the cryptographic identifier of the client device (cloud server 204 may be configured to validate the interrogator log 214, and, if the log 214 is validated, request new updates 236 for the vehicle 31, 0033), and in response to verification of the client device, provide a signed response to the client device (Referring back to FIG. 2B and using the signature keys 254, the cloud server 204 may accordingly provide the signed, encoded, encrypted response back 262 to the requesting vehicle module 202, 0038), the signed response signed by the server device 
With regard to claims 5, 29, and 34, Tobolski discloses the system of claim 1, as outlined above, and further discloses a second server device (data backend, 0027) configured to register the asset with the first server device (0034), the registration including the second server device configured to provide a signed receipt (0038) and the storage location for the asset to the first server device (0039), the signed response including the signed receipt for the asset (0040), and wherein the client device configured to authenticate the signed receipt before the asset is retrieved from the storage location (0041).
With regard to claim 23, Tobolski discloses the system of claim 1, as outlined above, and further discloses receiving the asset registry (0038) and hosting the asset (0039).
With regard to claims 24, 30, and 35, Tobolski discloses the system of claim 1, as outlined above, and further discloses receiving the signed asset registry (0038) and location (0039) including a signed receipt (0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-13, 26-28, 32, and 33, are rejected under 35 U.S.C. 103 as being unpatentable over Tobolski in view of Dorman et al., USPN 2015/0339113.
With regard to claims 2 and 26, Tobolski discloses the system of claim 1, as outlined above, but does not disclose the storage locations could be randomized. Dorman discloses a system for managing cloud updates similar to that of Tobolski (0014), and further discloses randomizing storage location (0051). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the storage randomization of Dorman in the system of Tobolski for the motivation of increased security, as update locations would be harder to guess.
With regard to claims 3, 27, and 32, Tobolski in view of Dorman discloses the system of claim 2, as outlined above, and Tobolski further discloses the cryptographic identifier includes hardware keys derived from or stored in secure memory (The information to interrogate may include, as some non-limiting examples, module name, module serial number, VIN, hardware part number, MAC address, 0029). Tobolski does not specifically mention that the VIN or MAC should be derived from or stored in secure memory. The examiner takes official notice that it is well known in the art to store a VIN 
With regard to claims 4, 28, and 33, Tobolski in view of Dorman discloses the system of claim 3, as outlined above, and Tobolski further discloses verifying the client device based on the cryptographic identifier (cloud server 204 may be configured to validate the interrogator log 214, and, if the log 214 is validated, request new updates 236 for the vehicle 31, 0033) using cryptographic techniques (In general, messages sent from the vehicle module 202 to the cloud server 204 may be signed, encrypted, and encoded by the vehicle module 202, and messages received from the cloud server 204 by the vehicle module 202 may be authenticated, decrypted, and decoded by the vehicle module 202, 0031).
With regard to claims 6-10, Tobolski in view of Dorman discloses the system of claim 2, as outlined above, and Dorman further discloses having separate servers perform separate actions (0017, Fig. 1). It would have been an obvious possibility for one of ordinary skill in the art, prior to the instant priority date, to use multiple servers, as taught by Dorman, in the system of Tobolski for performing the actions of the cloud server, for the motivation of improved delegation and resource usage, and to use the signing and authenticating as taught by Tobolski (0040-0041) to verify transmissions for the motivation of preventing attempted fraud.
With regard to claims 11-13, Tobolski in view of Dorman discloses the system of claim 10, as outlined above, and Tobolski discloses that installations sometimes have .
Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the vehicle module is not identified, but rather the vehicle. The examiner points out that, not only can the client device read on the car, but further, the vehicle module does transmit the encrypted interrogator log (0031) which includes the module serial number (0029). Further, they include the VIN (0029) which reads on identifying the vehicle.
Applicant further argues that the interrogator log is not a cryptographic identifier. The examiner points out that he encrypted interrogator log (0031) is a cryptographic identifier. Further, the module can use a private key, which is also a cryptographic identifier because only the private key owner could encrypt with it (The vehicle module 202 may be further configured to perform a secure encoding of the message 230, such as by encrypting the message 230 according to a private key used in a protocol for the transfer of messages to and from the vehicle 31, 0031).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434